DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 11265963 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
Current App# 17/540230
US Pat. No. 11265963 B2
Claim 1
A method for suspending a Radio Resource Control (RRC) connection, comprising:
sending, by a first node, a first notification message to a second node, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended; and
receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended;
sending, by the first node, a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state, wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side.
Claim 1  A method for suspending a Radio Resource Control (RRC) connection, comprising:
sending, by a first node, a first notification message to a second node, and negotiating with the second node about whether an RRC connection is required to be suspended, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended; and
if a result of the negotiation between the first node and the second node is that the RRC connection is required to be suspended, sending, by the first node, a first suspension command to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state,
wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side; wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a second timer configured by the second node, and starting the second timer; and
during the running of the second timer, receiving, by the first node, a first indication message from the second node, the first indication message being used for indicating the first node to stop the second timer;
wherein if the second timer expires before being triggered to stop, sending, by the first node, the first suspension command to the terminal device.
Claim 3. The method of claim 1, wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended.
Claim 3
A method for suspending a Radio Resource Control (RRC) connection, comprising:
receiving, by a second node, a first notification message from a first node, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended; and
sending, by the second node, a third notification message to the first node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended, to enable that the first node sends a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state, wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side.
Claim 1  A method for suspending a Radio Resource Control (RRC) connection, comprising:
sending, by a first node, a first notification message to a second node, and negotiating with the second node about whether an RRC connection is required to be suspended, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended; and
if a result of the negotiation between the first node and the second node is that the RRC connection is required to be suspended, sending, by the first node, a first suspension command to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state,
wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side; wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a second timer configured by the second node, and starting the second timer; and
during the running of the second timer, receiving, by the first node, a first indication message from the second node, the first indication message being used for indicating the first node to stop the second timer;
wherein if the second timer expires before being triggered to stop, sending, by the first node, the first suspension command to the terminal device.
Claim 3. The method of claim 1, wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended.
Claim 5
A first node for suspending a Radio Resource Control (RRC) connection, comprising:
a processor, configured to control a transmission device to send a first notification message to a second node, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended;
control the transmission device to receive a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended; and
control the transmission device to send a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state, wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side.
Claim 1  A method for suspending a Radio Resource Control (RRC) connection, comprising:
sending, by a first node, a first notification message to a second node, and negotiating with the second node about whether an RRC connection is required to be suspended, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended; and
if a result of the negotiation between the first node and the second node is that the RRC connection is required to be suspended, sending, by the first node, a first suspension command to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state,
wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side; wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a second timer configured by the second node, and starting the second timer; and
during the running of the second timer, receiving, by the first node, a first indication message from the second node, the first indication message being used for indicating the first node to stop the second timer;
wherein if the second timer expires before being triggered to stop, sending, by the first node, the first suspension command to the terminal device.
Claim 3. The method of claim 1, wherein negotiating with the second node about whether the RRC connection is required to be suspended comprises:
receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm, “"MR-DC Mode in Inactive", 3GPP DRAFT; R2-1706892 MR-DC MODE ININACTIVE” (see IDS filed on 12/1/2021, page 3 under non-patent literature documents (#3)), published on 2017 in view of LIN (US Pub. No. 2019/0141753 A1).

	Regarding claim 1, Qualcomm teaches a method for suspending a Radio Resource Control (RRC) connection (see Fig. 6 and 8), comprising:
	sending, by a first node (see Fig. 6 or 8, Master-Node(MN) as a first node), a first notification message to a second node, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended (see Fig. 6 or 8, second-Node (SN) as a second node; Xn/X2 SCG data inactivity status report required as a first notification message); and
	receiving, by the first node, a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended (see page 4, lines 1 -6 or page 5, lines 1 -5: ….MN sends SCG data inactivity status report required to SeNB, if the all the SCG bearer and SCG split bearer SN leg has no data for a configured Time, SN shall report (i.e. third notification) SCG data inactivity to MN; see page 5 lines 1- 5);
	sending, by the first node, a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state (see Figs. 6 or 8; already discussed above; see page 4, lines 1-8 or page 5, lines 1-5; here UE as a terminal device), wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side (see Fig. 6 or 8 master-node and second-node and Title: MR-DC mode and page 1 Introduction and Fig. 5).
	But Qualcomm fails to explicitly state about via RRC release message a suspension command is being sent; however LIN teaches in [0051] about transmitting, by the base station 13, an RRC release message carrying an suspension indication to the user equipment 11.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LIN with the teachings of Qualcomm to make system more standardized.

	Regarding claim 3,  Qualcomm teaches a method for suspending a Radio Resource Control (RRC) connection (see Fig. 6 and 8), comprising:
	receiving, by a second node (see Fig. 6 or 8, second-Node (SN) as a second node), a first notification message from a first node (see Fig. 6 or 8, Master-Node(MN) as a first node), the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended (see Fig. 6 or 8, second-Node (SN) as a second node; Xn/X2 SCG data inactivity status report required as a first notification message); and
	sending, by the second node, a third notification message to the first node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended (see page 4, lines 1 -6 or page 5, lines 1 -5: ….MN sends SCG data inactivity status report required to SeNB, if the all the SCG bearer and SCG split bearer SN leg has no data for a configured Time, SN shall report (i.e. third notification) SCG data inactivity to MN; see page 5 lines 1- 5), to enable that the first node sends a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state, wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side (see Figs. 6 or 8; already discussed above; see page 4, lines 1-8 or page 5, lines 1-5; here UE as a terminal device), wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side (see Fig. 6 or 8 master-node and second-node and Title: MR-DC mode and page 1 Introduction and Fig. 5). 
	But Qualcomm fails to explicitly state about via RRC release message a suspension command is being sent; however LIN teaches in [0051] about transmitting, by the base station 13, an RRC release message carrying an suspension indication to the user equipment 11.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LIN with the teachings of Qualcomm to make system more standardized.

	Regarding claim 5,  Qualcomm teaches first node for suspending a Radio Resource Control (RRC) connection (see Fig. 6 and 8), comprising:
	a processor, configured to control a transmission device to send a first notification message to a second node, the first notification message being used for notifying the second node that the first node determines that the RRC connection is required to be suspended (see Fig. 6 or 8, second-Node (SN) as a second node and see Fig. 6 or 8, Master-Node(MN) as a first node; Xn/X2 SCG data inactivity status report required as a first notification message);
	control the transmission device to receive a third notification message from the second node, the third notification message being used for notifying the first node that the RRC connection is able to be suspended (see page 4, lines 1 -6 or page 5, lines 1 -5: ….MN sends SCG data inactivity status report required to SeNB, if the all the SCG bearer and SCG split bearer SN leg has no data for a configured Time, SN shall report (i.e. third notification) SCG data inactivity to MN; see page 5 lines 1- 5); and
	control the transmission device to send a first suspension command, via an RRC release message, to a terminal device, the first suspension command being used for triggering the terminal device to suspend the RRC connection and to enter an RRC inactive state, wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side (see Figs. 6 or 8; already discussed above; see page 4, lines 1-8 or page 5, lines 1-5; here UE as a terminal device), wherein the first node is a Master Node (MN) in a Dual Connectivity (DC) network or a Multiple Connectivity (MC) network, and the second node is a Secondary Node (SN) in the DC network or the MC network, and the first node and the second node are nodes of access network side (see Fig. 6 or 8 master-node and second-node and Title: MR-DC mode and page 1 Introduction and Fig. 5).
	But Qualcomm fails to explicitly state about via RRC release message a suspension command is being sent; however LIN teaches in [0051] about transmitting, by the base station 13, an RRC release message carrying an suspension indication to the user equipment 11.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LIN with the teachings of Qualcomm to make system more standardized.

Claim(s) 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm, “"MR-DC Mode in Inactive", 3GPP DRAFT; R2-1706892 MR-DC MODE ININACTIVE” (see IDS filed on 12/1/2021, page 3 under non-patent literature documents (#3)), published on 2017 in view of LIN (US Pub. No. 2019/0141753 A1) and in further view of Rayavarapu et al. (US Pub. No. 2013/0039287 A1).

	Regarding claim 2, Qualcomm in view of LIN teaches as per claim 1, but Qualcomm fails to state about receiving, by the first node, a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; however Rayavarapu states as per Fig. 24 end 102a after receiving suspend request there is an optional one-off/periodic feedback see (4) (i.e. see [0467] about 4. Not acceptable to suspend the RRC connection).. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rayavarapu with the teachings of Qualcomm in view of LIN to make system more reliable. Having a mechanism wherein about receiving, by the first node, a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; greater way resources can be managed/utilized in order to carry out more reliable communication in the communication system.

	Regarding claim 4, Qualcomm in view of LIN teaches as per claim 3, but Qualcomm fails to state about sending, by the second node, a second notification message to the first node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; however Rayavarapu states as per Fig. 24 end 102a after receiving suspend request there is an optional one-off/periodic feedback see (4) (i.e. see [0467] about 4. Not acceptable to suspend the RRC connection).. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rayavarapu with the teachings of Qualcomm in view of LIN to make system more reliable. Having a mechanism wherein about sending, by the second node, a second notification message to the first node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; greater way resources can be managed/utilized in order to carry out more reliable communication in the communication system.

	Regarding claim 6, Qualcomm in view of LIN teaches as per claim 5, but Qualcomm fails to state about wherein the processor is configured to control the transmission device to receive a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; however Rayavarapu states as per Fig. 24 end 102a after receiving suspend request there is an optional one-off/periodic feedback see (4) (i.e. see [0467] about 4. Not acceptable to suspend the RRC connection).. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Rayavarapu with the teachings of Qualcomm in view of LIN to make system more reliable. Having a mechanism wherein about wherein the processor is configured to control the transmission device to receive a second notification message from the second node, the second notification message being used for notifying the first node that the RRC connection is disable to be suspended; greater way resources can be managed/utilized in order to carry out more reliable communication in the communication system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468